STONE, J.
— We had hoped that, in Cross v. The State, 68 Ala. 476, we expressed ourselves so clearly, as not to be misunderstood. Speaking of statements' of counsel which would be available on error, we then said: “ The ■ statement must be made as of fact/ [and] the fact stated must be unsupported by any evidence.” The language objected to in this case was manifestly uttered as an inference, and that inference we can not say was unsupported by any testimony. On the contrary, we think the inference drawn from the testimony was very reasonable and natural. We have no wish to shackle discussion, or to scrutinize, narrowly and critically, inferences counsel may draw from proven facts. Trial courts would be treading on dangerous ground, were they to exercise a severe censorship over the line of argument counsel may pursue. They must not allow them to constitute themselves unsworn witnesses, and to state, as facts, matters of which there is no testimony. But we have gone no further. • On’ the contrary, we expressly said, in Gross' case, that “ every inference counsel may think arises out of the testimony,” is a legitimate subject of criticism and discussion. See Motes v. Bates, at the present term.
There is no error in the record, and the judgment of the Circuit Court must be affirmed.